Simmons, Justice.
This record shows that on the trial of this case in the court below, the State proved that the defendant confessed the crime. The only question made here is, whether there was sufficient corroboration of that confession to authorize the finding of the jury. We think there was. The defendant was found on the bed with the girl in the night, and had been there for twenty minutes before he was disturbed ; and we think this was sufficient corroboration of his confessions to authorize the jury to return a verdict of guilty.
Judgment affirmed.